DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	The amendment filed on 0301/2021 has been entered. Claims 1 and 3-4 have been amended. Accordingly, Claims 1-4 are currently pending and are under examination.

Withdrawn Objections and Rejections
	The objections to the specification and drawing have been withdrawn in view of the amendment.
	Claims 1 and 3-4 have been amended to recite a proper Markush language and thus the objection to the claims has been withdrawn.
	The limitation “perfluoropolyether” has been canceled from Claims 3-4 and thus the 112(b) rejection of the claims has been withdrawn.
	Claims 3-4 have also been amended to obviate the improper dependency. Accordingly, the 112(d) rejection of the claims has been withdrawn.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
Pashkevich (Pashkevich, D. S. et al. “Synthesis of Tetrafluoromethane by Graphite Fluorination with Elemental Fluorine” Russian Journal of Applied Chemistry, Vol. 77, No. 1, 2004, pp. 92-97; cited in Office Action 12/01/2020), Patent number US4,128,589 (US’589; cited in Office Action 12/01/2020), and Patent application publication numbers US2003/0163008A1 (US’008; cited in Office Action 12/01/2020) and US2003/0157800A1 (US’800; cited in IDS 07/16/2020).
Pashkevich teaches the following reactions to obtain tetrafluoromethane:

    PNG
    media_image1.png
    488
    712
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    435
    729
    media_image2.png
    Greyscale


US’589 teaches a method for producing tetrafluoromethane via gas controlled decomposition of polytetrafluoroethylene (Teflon):

    PNG
    media_image3.png
    259
    642
    media_image3.png
    Greyscale

US’008 teaches the following reactions to obtain tetrafluoromethane:

    PNG
    media_image4.png
    321
    654
    media_image4.png
    Greyscale


US’800 teaches the following reactions to obtain tetrafluoromethane:

    PNG
    media_image5.png
    564
    734
    media_image5.png
    Greyscale



    PNG
    media_image6.png
    539
    728
    media_image6.png
    Greyscale

However, the above prior art references fail to teach or suggest a method for producing tetrafluoromethane, the method comprising: introducing fluorine gas to a raw material liquid containing a fluorinated hydrocarbon represented by chemical formula CpHqClrFs (in the chemical formula, p is an integer of 3 or more and 18 or less, q is an integer of 0 or more and 3 or less, r is an integer of 0 or more and 9 or less, and s is an integer of 5 or more and 30 or less) and having no carbon-carbon unsaturated bond and concurrently introducing a reaction inducer in a gas state, wherein the reaction inducer is reacted with the fluorine gas to induce a reaction of forming tetrafluoromethane from the fluorinated hydrocarbon and the fluorine gas and is at least one reaction inducer selected from the group consisting of a hydrocarbon gaseous at normal temperature and pressure and hydrogen gas. A skilled artisan would not have been motivated to use the methods of the above references to arrive at the instantly claimed method for producing tetrafluoromethane.
.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
	Claims 1-4 are allowed.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHANIT W BAHTA whose telephone number is (571)270-7658.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brandon Fetterolf can be reached on 571-272-2919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.






/MEDHANIT W BAHTA/Primary Examiner, Art Unit 1622